


110 HR 3983 IH: The Classroom Readiness Tax Relief Act of

U.S. House of Representatives
2007-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3983
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2007
			Mr. Altmire
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent certain tax benefits relating to elementary and secondary
		  schools.
	
	
		1.Short titleThis Act may be cited as the
			 The Classroom Readiness Tax Relief Act of
			 2007.
		2.Above-the-line
			 deduction for certain expenses of elementary and secondary school teachers made
			 permanent
			(a)In
			 generalSubparagraph (D) of
			 section 62(a)(2) (relating to certain trade and business deductions of
			 employees) is amended by striking In the case of taxable years beginning
			 during 2002, 2003, 2004, 2005, 2006, or 2007, the deductions and
			 inserting The deductions.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			3.Enhanced
			 deduction for qualified computer contributions to elementary and secondary
			 schools made permanent
			(a)In
			 general(1)Clause (i) of section 170(e)(6)(B) of the
			 Internal Revenue Code of 1986 is amended to read as follows:
					
						(i)the contribution is to an educational
				organization described in subsection (b)(1)(A)(ii) which provides elementary
				education or secondary education (kindergarten through grade
				12),
						.
				(2)Paragraph (6) of section 170(e) of
			 such Code (relating to special rule for contributions of computer technology
			 and equipment for educational purposes) is amended—
					(A)by striking subparagraph (G),
			 and
					(B)by
			 striking subparagraph (C) and redesignating subparagraphs (D), (E), and (F) as
			 subparagraphs (C), (D), and (E), respectively.
					(b)Effective
			 dateThe amendments made by
			 this section shall apply to contributions made during taxable years beginning
			 after December 31, 2007.
			
